
	
		I
		111th CONGRESS
		1st Session
		H. R. 3809
		IN THE HOUSE OF REPRESENTATIVES
		
			October 14, 2009
			Mr. Broun of Georgia
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow a
		  deduction for unreimbursed funeral expenses with respect to a deceased indigent
		  individual.
	
	
		1.Short titleThis Act may be cited as the
			 Indigent Funeral Expense Reimbursement Act of
			 2009.
		2.Deduction for
			 indigent funeral expenses
			(a)In
			 generalPart VI of subchapter
			 B of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting
			 after section 170 the following new section:
				
					170A.Indigent
				funeral expenses
						(a)In
				generalThere shall be
				allowed as a deduction for the taxable year an amount equal to the qualified
				indigent funeral expenses of the taxpayer for the taxable year.
						(b)LimitationThe aggregate amount of qualified indigent
				funeral expenses which may be taken into account under subsection (a) for a
				taxable year with respect to a deceased indigent individual shall not exceed
				$3,000.
						(c)Qualified
				indigent funeral expensesFor
				purposes of this section—
							(1)In
				generalThe term qualified indigent funeral expenses
				means, with respect to any person in the trade or business of providing funeral
				or burial goods and services, any unreimbursed amount paid or incurred by such
				trade or business to provide funeral or burial goods and services for a
				deceased indigent individual.
							(2)Indigent
				individualThe term
				deceased indigent individual means any deceased individual with
				respect to whom the cost of any such funeral or burial goods and services is
				reimbursable to the taxpayer by a State by reason of the indigent status (as
				determined under State law) of such individual.
							(d)Special rules
				relating to reimbursementFor
				purposes of this section—
							(1)if, by reason of the indigent status of an
				individual, a deduction (other than the deduction allowed under subsection (a))
				or credit is allowable with respect to the cost of the funeral or burial goods
				and services of such individual for purposes of determining the taxpayer’s
				State income tax liability, such cost shall be treated as reimbursable, and
							(2)to the extent any such deduction or credit
				reduces the taxpayer’s State income tax liability, such amount shall be treated
				as
				reimbursed.
							.
			(b)Clerical
			 amendmentThe table of
			 sections for part VI of subchapter B of chapter 1 of such Code is amended by
			 inserting after the item relating to section 170 the following new item:
				
					
						170A. Indigent funeral
				expenses.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
